Citation Nr: 0612803	
Decision Date: 05/03/06    Archive Date: 05/15/06

DOCKET NO.  04-34 685	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana



THE ISSUE

Entitlement to a disability rating in excess of 30 percent 
for post-traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Clifford R. Olson, Counsel



INTRODUCTION

The veteran served on active duty from January 1969 to 
December 1970.  His awards and decorations include the Combat 
Action Ribbon.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a May 2003 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Fort Harrison, 
Montana.  That decision granted service connection for PTSD 
and awarded an effective date of December 18, 2002, the date 
the claim was received.  The veteran appealed the evaluation.  
In June 2005, a Decision Review Officer, at the RO, increased 
the evaluation to 30 percent.  Since this was not the highest 
rating available under the schedule, the appeal was 
continued.  Unless the highest rating assignable under the 
applicable criteria is granted, the grant of an increased 
rating does not terminate an appeal for a higher rating.  See 
AB v. Brown, 6 Vet. App. 35 (1993).  


FINDINGS OF FACT

On April 24, 2006, prior to the promulgation of a decision in 
the appeal, the Board received notification from the 
appellant that a withdrawal of this appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the 
appellant have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) 
(West 2002); 38 C.F.R. §§ 20.202, 20.204 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202 (2005).  Withdrawal may be 
made by the appellant or by his or her authorized 
representative.  38 C.F.R. § 20.204 (2003).  The appellant 
has withdrawn this appeal and, hence, there remain no 
allegations of errors of fact or law for appellate 
consideration.  Accordingly, the Board does not have 
jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.



		
R. F. WILLIAMS
	Veterans Law Judge, Board of Veterans' Appeals 



 Department of Veterans Affairs


